         Case 2:19-cv-00008-JTA Document 107 Filed 08/31/20 Page 1 of 4

                       IN THE UNITED STATES DISTRICT COURT
                       FOR THE MIDDLE DISTRICT OF ALABAMA
                                NORTHERN DIVISION

WALTER PETTAWAY, as Administrator of                  )
the Estate of Joseph Lee Pettaway, deceased,          )
                                                      )
       Plaintiffs,                                    )
                                                      )
v.                                                    )       Case No. 2:19-CV-08-JTA
                                                      )
CPL. NICHOLAS D. BARBER and                           )
SGT. MICHAEL D. GREEN                                 )
                                                      )
       Defendants.                                    )


                      REPORT OF PARTIES’ PLANNING MEETING


       1.      Pursuant to Fed.R.Civ.P.26(f), a parties’ planning meeting was held by telephone

on August 31, 2020, and was attended by Griffin Sikes, Jr. and H.E. Nix, Jr., Attorneys for Plaintiff

and Stacy L. Bellinger on behalf of the Defendants.

       2.      Initial Disclosures. The parties will exchange within 30 days after the Report of

Parties’ Planning meeting the information required by Fed.R.Civ.P.26(a)(1).

       3.      Discovery Plan. The parties propose the following discovery plan:

               (a)     Discovery will be needed on these subjects: the claims of the Plaintiff, the

       damages alleged, and the responses and defenses of the Defendant.

               (b)     All discovery will be commenced in time to be completed on or before

       March 24, 2021, except that, as to any witnesses whose names are not revealed until the

       last day allowed or whose names are not revealed with sufficient time for the other parties

       to take a deposition prior to the pretrial conference, the opposing party shall have the time

       in this paragraph to allow for deposing such witness.

               (c)     The parties could not reach an agreement on the number of interrogatories,

       requests for production or depositions.

                                                 1
         Case 2:19-cv-00008-JTA Document 107 Filed 08/31/20 Page 2 of 4

               1.      Plaintiff’s Position: The fact-intensive nature of proving/defending a

       section 1983 cases and the fact that in most section 1983 cases, as in this case, all or

       virtually all of the evidence is in the possession of the defendants; and all of the direct first

       hand witnesses that survived the incident (Mr. Pettway died in the incident) are

       defendants. In such circumstances, the plaintiff begins the case with almost no evidence

       and no access to evidence or testimony except through civil discovery. This is something

       that is unique to section 1983 civil actions. Plaintiff proposes each party be permitted to

       issue a maximum of 75 interrogatories and 60 requests for production without prior

       approval of the court. Plaintiff proposes a maximum of 20 persons deposed by the Plaintiff

       and 10 by the Defendant without prior approval of the Court.

               2.      Defendant proposes that a maximum of 25 interrogatories by each party to

       any other party absent agreement by the parties, or if an agreement cannot be reached,

       approval of the court. Maximum of 30 requests for production by each party to any other

       party absent agreement by the parties, or if an agreement cannot be reached, approval of

       the court. Responses will be due 30 days after service. Defendant proposes a maximum of

       10 persons deposed by each party absent agreement by the parties, or if an agreement

       cannot be reached, approval of the court.

               (d)     Maximum of 25 requests for admission by each party to any other party

       without prior approval of the Court. Responses will be due 30 days after service.

               (e)     Each deposition shall be limited to a maximum of 7 hours unless agreed to

       by the parties or sought by the Court.

               (f)     Expert Witness Disclosure: The parties shall disclose to each other the

identity of any person who may be used at trial to present evidence and shall provide reports from

retained experts under Rule 26(a)(2) as follows:

                       (i)     from Plaintiff on or before January 25, 2021.

                                                   2
 Case 2:19-cv-00008-JTA Document 107 Filed 08/31/20 Page 3 of 4

                (ii)    from Defendant on or before February 24, 2021.

         (g)    Trial Witness Lists: No later than October 25, 2021, each party shall,

pursuant to the provisions of Rule 26(a)(3) of the FRCP, file a list of all its witnesses and

provide to all other parties the addresses and telephone numbers of all witnesses, except

witnesses to be used solely for impeachment purposes, separately identifying those whom

the party expects to present and those who the party may call if the need arises. The witness

list should include the names of any witnesses required to be disclosed under Section 8.

         (h)    Deposition Designation: No later than October 25, 2021, the parties shall

file deposition designations that the parties expect to use at trial.

         (i)    Supplementation of discovery shall be made in accordance with Rule 26(e)

of the Federal Rules of Civil Procedure.

4.       Other Items.

         (a)    The parties do not request a conference with the Court prior to entry of the

scheduling order.

         (b)    The parties request a pretrial conference on October 21, 2021.

         (c)    The parties shall be allowed until November 25, 2020 to join additional

parties and amend the pleadings.

         (d)    All potentially dispositive motions should be filed no later than April 24,

2021.

         (e)    Settlement cannot be evaluated at this time, but the parties will further

evaluate settlement after written discovery has been exchanged and initial depositions

taken.

         (f)    The parties are receptive to mediation but do not request Court ordered

mediation at this time. The usefulness of Alternative Dispute Resolution procedures cannot

be evaluated until the parties exchange initial disclosures and engage in written discovery.

                                           3
 Case 2:19-cv-00008-JTA Document 107 Filed 08/31/20 Page 4 of 4

       (g)     Final lists of trial evidence under Rule 26(a)(3) are due October 21, 2021.

       (h)     Objections to final lists of trial evidence are due November 15, 2021.

       (i)     The case should be ready for trial by the December 6, 2021 trial term and

at this time is expected to take approximately 4 days.

       (j)     Production of Electronic Data: To the extent that it exists, the parties will

produce relevant, non-privileged, electronic information in paper format, unless the

opposing party demonstrates the need to receive the electronic information in a format

other than a paper format. Discovery requests seeking discoverable information in a format

other than a paper format should specify the nature of the format sought. Defendant will

endeavor to preserve all electronic information relevant to Plaintiff’s claims.

       Respectfully submitted this 31st day of August, 2020.



                                      /s/ Stacy L. Bellinger.
                                      Stacy L. Bellinger (ASB-3470-D63S)
                                      Attorney for Defendants
                                      Christopher East
                                      Attorneys for the Defendants
                                      City of Montgomery Legal Department
                                      Post Office Box 1111
                                      Montgomery, AL 36101-1111
                                      (334) 625-2050
                                      sbellinger@montgomeryal.gov
                                      ceast@montgomeryal.gov


                                      /s/ Griffin Sikes, Jr.
                                      Griffin Sikes, Jr.
                                      H. E. (Chip) Nix, Jr.
                                      Attorneys for Plaintiff
                                      Post Office Box 11234
                                      Montgomery, Alabama 36111
                                      (334) 233.4070
                                      sikeslawyer@gmail.com
                                      lawyernix@gmail.com
                                          4
